Opinion issued September 20, 2012




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas

                              NO. 01-12-00427-CR
                              NO. 01-12-00428-CR
                                   ____________

   CHARLES JOSEPH BURGEOIS a/k/a CHARLES JOSEPH GILLIAM,
                        Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                             Harris County, Texas
                   Trial Court Cause Nos. 1314757 & 1314758


                          MEMORANDUM OPINION

      Appellant, Charles Joseph Burgeois a/k/a Charles Joseph Gilliam, pleaded

guilty to the offense of felony criminal mischief and pleaded “true” to the

allegations in two felony enhancement paragraphs. Appellant also pleaded guilty to

assault of a victim with whom the appellant had a dating relationship, a felony
offense.      The trial court found appellant guilty of both offenses, found the

enhancements to the first offense true, and, in accordance with the terms of

appellant’s plea agreements with the State, sentenced appellant to confinement for

two years in the Institutional Division of the Texas Department of Criminal Justice.

Appellant filed a pro se notice of appeal from the two convictions. We dismiss the

appeals.

      In a plea bargain case, a defendant may appeal only those matters that were

raised by written motion filed and ruled on before trial, or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). The voluntariness of a

guilty plea may not be raised on appeal from plea-bargained felony conviction

absent permission of the trial court. See Cooper v. State, 45 S.W.3d 77, 81 (Tex.

Crim. App. 2001). An appeal must be dismissed if a certification showing that the

defendant has the right of appeal has not been made part of the record. TEX. R. APP.

P. 25.2(d).

      Here, the trial court’s certifications are included in the records on appeal. See

id. The trial court’s certifications state that these are plea bargain cases and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). Appellant did not

appeal any pre-trial matters, and the trial court did not give permission for appellant

to appeal. The record supports the trial court’s certifications. See Dears v. State,


                                           2
154 S.W.3d 610, 615 (Tex. Crim. App. 2005). Because appellant has no right of

appeal, we must dismiss these appeals. See Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006) (“A court of appeals, while having jurisdiction to ascertain

whether an appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2),

must dismiss a prohibited appeal without further action, regardless of the basis for

the appeal.”).

      Accordingly, we dismiss these appeals for want of jurisdiction. All pending

motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Chief Justices Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3